DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 84, 85, and 88-104 are pending.
3.	Claims 100-101 remain withdrawn. 
4.	Claims 84, 85, 88-99, and 102-104 are examined herein.
5.	The rejection of claims 102-104 under 35 U.S.C. 112 second paragraph is withdrawn in view of Applicant’s argument in the Remarks and upon consideration. 
Election/Restrictions
6.	Applicant’s election without traverse of claims 84-99 in the reply filed on November 11, 2021 is acknowledged.  Claims 100 and 101 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.  New claims 102-104 would have been included in the elected group and are examined herein. 
Claim Interpretation
7.	The following is noted with regard to claim interpretation.  The claims encompass a wild-type AHAS or any herbicide-tolerant AHAS.  Claims 87 and 88 would also encompass any level of tolerance to said recited application rates, which is reasonably interpreted as any phenotypical manifestation of herbicide damage so long as that damage is lower than that which is observed for wild-type control rice plants. 
It is noted that the phenotype of tolerance recited in claims 84 and 88 is a property of the recited rice plant: the claims do not require application of the two herbicides at the recited rates.  It is also noted that claim 84 is inclusive of additional herbicides or any “derivatives” of the recited herbicides.  Claims 97-99 are drawn to said method, wherein the amount of an AHAS inhibiting herbicide is sufficient to kill the weed of the recited species, including barnyardgrass or red rice.  
	Response to Argument
	Applicant takes issues with the Examiner’s claim interpretation, argues that the recited phenotypes are not inherent in the rice plant, and cites In re Stepan for support (pages 6-7 of the Remarks).  This is not found to be persuasive.  The above claim interpretation is not directed to the issue of inherency of a property.  Moreover, the Stepan decision was addressed in the previous Office Action. 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

9.	Claims 84-86, 88-91, 93, 97-99, and 102-104 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Croughan (U.S. Patent Application Publication 2003/0217381 A1, WIPO Publication 01/85970 A2, PCT filed 9 May 2001, issued as US Patent 6,943,280), taken with the evidence of Webster et al (Weed Science (2001) 49:652-657) and Ducar et al (Weed Technology (2004) 18:1018-1022).  Applicant’s argument filed on October 14, 2022 was fully considered but it is not persuasive. 
	The claims are drawn to a method for treating rice, comprising provide a rice crop plant and at least one AHAS inhibiting herbicide, wherein the rice plant comprising a phenotype of tolerance to a rate of 75 cc ai/ha imazapyr and 24.85 g ai/ha imazapic; applying an effective amount of said herbicide post-emergence; and growing the resultant rice plant, including wherein said herbicide is imazethapyr, imazapyr, or imazapic.  The claims are drawn to said method, further comprising harvesting seed from the treated rice plant.  The claims are drawn to said method,  wherein the phenotype is observable as the plants “being not killed or inhibited in its growth.” 
Croughan discloses a method of controlling weeds in the vicinity of a rice plant comprising an AHAS nucleic acid encoding an AHAS (AHASL1) protein with a S627N substitution, said process comprising applying a herbicide to the weeds and to the rice plant, wherein the herbicide normally inhibits the growth of a rice plant (claims 8, 15-16). 
Croughan discloses applying, post-emergence, imidazolinone herbicides to resistant rice plants, including wherein said herbicides are imazethapyr, imazapyr, and imazapic; and teaches obtaining seeds of resistant plants (paragraphs 0079-0082; 0088; Tables 1-4).  Croughan discloses that resistant plants possessed resistance to a number of AHAS inhibitors, including imazethapyr, imazapyr, and imazapic (paragraph 0077). 
One would recognize that in view of the disclosure of Croughan, the step of growing said resistant rice plants must have been inherently practiced in order to obtain the seeds of said plants.  In addition, given that Croughan disclose the post-emergence application to the rice plant, and the application to both, weeds and rice plants, said application steps must inherently entail at least some foliar application and at least some soil application of the herbicide (instant claims 102 and 103).
Croughan discloses applying imazapyr to rice plants, post-emergence, at the rate of 0.05-0.1 lb ai/A (equivalent to 60-110 g ai/ha), imazethapyr at the rate of 0.125 lb ai/A (equivalent to 140 g ai/ha), and imazapic at 0.075-0150 lb ai/A (equivalent to 80-168 g ai/ha); and discloses that the rice plants to which said doses were applied were tolerant to said herbicides (Tables 1-3).  Croughan discloses applying, post-emergence, a combination of imazapic at 0.75 lb ai/A (equivalent to 840 g ai/ha) and imazapyr at 0.025 lb ai/A (equivalent to 30 g ai/ha), wherein the plants were tolerant to said combination (Table 3). 
	Webster et al provide evidence that imazapic at 70-140 g ai/ha or imazapyr at 32-64 g ai/ha were sufficient to control red rice and barnyardgrass (Echinochloa crus-galli) (Tables 3-4).  Ducar et al teach that the rate of 36 or 72 g ai/ha of post-emergence imazapic was sufficient to control large crabgrass (Digitaria sanguinalis) (Table 1).  It is noted that the instant claims do not recite a specific level of weed control.  Thus, the rates of Croughan, which encompass the rates of Webster et al and Ducar et al, would be inherently sufficient to kill at least some of the red rice, barnyardgrass, or large crabgrass. 
	The phenotype of tolerance to the recited application rates of imazapyr and imazapic would be inherent in the rice plants of Croughan, in view of the application doses of said two herbicides to which the plants of Croughan were tolerant, and given that the claims do not specify a level of tolerance. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01.
Response to Arguments. 
Applicant reiterates the previously submitted arguments, including the argument that Croughan fails to teach or suggest a rice plant having the phenotype recited in independent claim 84 (pages 7-8). 
The argument remains unpersuasive for the reasons of record.  For example, as explained in the previous Office Actions, and as set forth in the rejection above, Croughan discloses applying imazapyr to rice plants, post-emergence, at the rate of 0.05-0.1 lb ai/A (equivalent to 60-110 g ai/ha), imazethapyr at the rate of 0.125 lb ai/A (equivalent to 140 g ai/ha), and imazapic at 0.075-0150 lb ai/A (equivalent to 80-168 g ai/ha); and discloses that the rice plants to which said doses were applied were tolerant to said herbicides (Tables 1-3).  The ranges of concentrations that were used in Croughan encompass and exceed the values set forth in claim 84.  
Contrary to Applicant’s argument, Croughan expressly teaches that the plants that were treated with said concentrations were tolerant to said herbicides.  Applicant’s argument fails to address these teachings of Croughan, or reconcile them with the argument directed to the inherency of the property at issue.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 92 and 94 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280) in view of Peng et al (Transgenic rice resistant to imidazolinone herbicides, in Khush et al, Ed. 2003. Advances in rice genetics. Supplement to Rice genetics IV. Proceedings of the Fourth International Rice Genetics Symposium, 22- 27 October 2000, Los Baños, Philippines; pg. 590-593). Applicant’s argument filed on October 14, 2022 was fully considered but it is not persuasive.
	The claims are drawn to the method of claim 84, wherein the composition applied in said method comprises applying the equivalent of 75 cc ai/ha imazapyr or 24.85 g ai/imazapic, more than once. 
The teachings of Croughan are set forth above.  Croughan does not expressly teach applying imazapyr or imazapic to imidazolinone tolerant plants, post-emergence, more than once.  
Peng et al expressly teach applying imazapyr and imazapic to transgenic rice plants at 1x, 2x, 4x, and 6x application rates; and teach that 1x rate for imazapic is 32 g ai/ha and for imazapyr is 24 g ai/ha (Tables 1 and 3). 
At the time the invention was made, it would have been prima facie obvious to modify the methods of claims 84 and 93 and apply imazapyr or imazapic, as suggested by Croughan et al, using the protocol taught by Peng et al.  Given the teachings of Peng et al, the specific application conditions, including the number of applications and the specific doses, would have been a matter of optimization within prior art conditions or optimization through routine experimentation, including applying a 2-4x dose as a single application or as several doses.  It is noted that the application rates taught in Peng et al encompass the rates recited in the instant claims.  Once would have been motivated to do so given the teachings of Peng et al. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 

12.	Claims 95 and 96 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Application Publication 2003/0217381 A1, issued as US Patent 6,943,280), taken with the evidence of Webster et al (Weed Science (2001) 49:652-657) and Ducar et al (Weed Technology (2004) 18:1018-1022), in view of Kolkman et al (2004, Theoretical and Applied Genetics 109:1147-1159), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Battista (May 2002, Better Crops International Vol. 16, Special Supplement, pages 41-42).  Applicant’s argument filed on October 14, 2022 was fully considered but it is not persuasive.
The claims are directed to the method of claim 84 wherein the rice crop plants comprises an endogenous AHALS polypeptide having an alanine to valine substitution at a position corresponding to position 179 of SEQ ID NO: 2; or wherein the plant comprises SEQ ID NO: 2.  The instant specificaiton provides evidence that the rice AHAS polypeptide of SEQ ID NO: 2 was obtained by mutagenizing the AHASL gene of rice cultivar IRGA 417 (Example 1). 
The teachings of Croughan are set forth above.  In addition, Croughan teaches, at SEQ ID NO: 17, the amino acid sequence of the wild-type AHAS protein from the wild-type Cypress rice, which sequence is encoded by the corresponding nucleic acid sequence of SEQ ID NO: 14 (paragraph 0144, pg. 19).  The amino acid sequence of SEQ ID NO: 17 of Croughan has 99.5% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment between SEQ ID NO: 17 of Croughan and the instant SEQ ID NO: 2 is set forth below. 
; Sequence 17, Application US/10258842
; Publication No. US20030217381A1
; GENERAL INFORMATION:
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 17
;   LENGTH: 644
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress

  Query Match             99.5%;  Score 3312;  DB 4;  Length 644;
  Best Local Similarity   99.4%;  
  Matches  640;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVFPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60

Qy         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120

Qy        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDVF 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAF 180

Qy        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240

Qy        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300

Qy        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Qy        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420

Qy        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480

Qy        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540

Qy        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600

Qy        601 KMLDTPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTVY 644
              |||:||||||||||||||||||||||||||||||||||||||:|
Db        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644

The amino acid sequence of Croughan differs from the instant SEQ ID NO: 2 at amino acid position 31, 179, 604, and 643.  Position 179 is the only difference that lies within the art recognized conserved Domain D “AFQETP.”  The other differences do not lie within the domains of a plant acetohydroxyacid synthase large subunit that are involved in herbicide tolerance.  Given that the cultivar from which SEQ ID NO: 14 was isolated, Cypress, is identified as wild-type by Croughan, the differences at positions 31, 604, and 643 appear functionally silent, representing natural variance within the rice species. 
Croughan does not teach the instant SEQ ID NO: 2 or a substitution equivalent to Ala179Val. 
Kolkman et al teach the Ala205Val mutation in sunflower AHASL conferring resistance to imazethapyr and chlorimuron (pg. 1153, right column, 1st paragraph).  Kolkman et al teach that Ala205 is conserved in AHAS enzymes in numerous species (pg. 1157, left col.). 
Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene (Abstract and Introduction).  Okuzaki et al teach that the oligonucleotide-directed gene targeting is thought to be less complicated in rice than in tobacco or maize (pg. 512, right col). 
Battista teaches that rice cultivar IRGA 417 was a publicly available commercial variety at the time of Applicants' invention (page 41, 3d paragraph).
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of Croughan using the teachings of Kolkman et al, and introduce a valine at amino acid position 179 relative to SEQ ID NO: 2, in a rice acetohydroxyacid synthase large subunit to produce an herbicide-tolerant rice plant - either using the selection method of Croughan or the site-directed mutagenesis method of Okuzaki et al.  It would have been obvious to use the resultant plant in a method of weed control by applying to said rice any appropriate herbicide to which said substitution confers tolerance, including the herbicides taught by Kolkman et al, including imazapic or imazapyr at their standard rates, as taught by Croughan, which rates encompass 24.85 g ai/ha imazapic. 
By applying said method to the plant and the rice AHASL of Croughan, one would have arrived at the method that would read on the method of claim 95.  In addition it would have been prima facie obvious to apply said methods to any commercial rice variety, including IRGA 417 of Battista et al.  Given the conserved nature of the AHASL domain in which position 179 is located, by applying the mutagenesis and selection method of Croughan or the targeted mutagenesis method of Okuzaki et al, and selecting for the presence of the Ala179Val substitution, one would have obtained a rice plant comprising a nucleic acid encoding the protein of the full-length SEQ ID NO: 2. 
One would have been motivated to combine the above teachings given that Kolkman et al teach that the alanine to valine substitution at a position corresponding to position 179 confers resistance to imidazolinones and sulfonylureas, and given the desirability of AHAS-herbicide resistant crops.  Because Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene, given that Croughan reduced the invention to practice, and given the highly conserved nature of the AHASL amino acid position corresponding to position 179 of SEQ ID NO: 2, one would have had a reasonable expectation of success. 
Response to Arguments. 
Applicant reiterates the previously submitted arguments, including the arguments directed to motivation and hindsight reasoning.  Applicant cites In re Stepan, Ex parte Christensen, and Ex parte Malec for support (pages 12-15). 
This argument remains not persuasive for the reasons of record, including the arguments based on the cited decisions.  Specifically, with regard to the recited phenotype of tolerance, it was addressed in the rejection under 35 U.S.C. 102, above.  It is noted that the teachings of Croughan also anticipate the application rates of imazapyr and imazapic even when those rates are recited as active method steps (claim 91, for example), and not as a property.  Peng et al was cited for the teaching of the specific application steps recited in claims 92 and 94. 
Similarly, all of the limitations of claims 95 and 96 would have been made prima facie obvious by the combined teachings of the cited art.  It is noted that a rice plant comprising the known alanine to valine substitution at the relative position 179 of SEQ ID NO: 2 (claim 95), as well as a rice plant comprising the full-length SEQ ID NO: 2 (claim 96) would have been obvious.  
The Examiner maintains that the substitution recited in claim 95 was well-known in the prior art: Kolkman et al teach the Ala205Val substitution in sunflower AHASL conferring resistance to imazethapyr and chlorimuron (pg. 1153, right column, 1st paragraph).  Kolkman et al teach that Ala205 is conserved in AHAS enzymes in numerous species (pg. 1157, left col.).  This teaching would have been sufficient to motivate one of skill in the art to select said substitution. The fact that other herbicide tolerance-conferring AHAS mutations were known in the art at the time of invention would not have taught away from said substitution.  Moreover, methods of predictably introducing said substitution into an AHASL of a rice plant were also known in the art at the time of invention.  The rejection is maintained.
Conclusion
13.	No claims are allowed. 
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662